DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-15, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang(USPGPUB DOCUMENT: 2016/0172285, hereinafter Yang) in view of Tolchinsky(USPGPUB DOCUMENT: 2005/0070048, hereinafter Tolchinsky).



Re claim 1 Yang discloses in Fig 1 a semiconductor die, comprising:
a semiconductor substrate(substrate of transistor 120a)[0021];
an active device layer(lower 116), wherein the active device layer(lower 116) comprises one or more transistors(120a/120b)[0021];
an interconnect layer(114) over a first surface of the active device layer(lower 116);
a first bonding layer(insulating structure of upper118)[0026] over a surface of the semiconductor substrate(substrate of transistor 120a)[0021];
a second bonding layer(162) secured to the first bonding layer(insulating structure of upper118)[0026]; and
a heat spreader(152/164) attached to the second bonding layer(162).

Yang does not specifically teach an active device layer(lower 116) in the semiconductor substrate(substrate of transistor 120a),

Tolchinsky discloses an active device layer(device layer)[0024] in the semiconductor substrate(semiconductor substrate)[0024],

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Tolchinsky to the teachings of Yang in order to have effective heat dissipation has become critical in order to further scale down devices and increase their numbers and operations[0004, Tolchinsky]


 Re claim 2 Yang and Tolchinsky disclose the semiconductor die of claim 1, 
wherein a thermal conductivity of the heat spreader(thermal conductivity of silicon carbide)[0025 of Tolchinsky] is greater[0025 of Tolchinsky] than a thermal conductivity of the semiconductor substrate(silicon)[0008 of Tolchinsky].

Re claim 3 Yang and Tolchinsky disclose the semiconductor die of claim 2, wherein the heat spreader(152/164) comprises silicon and carbon (silicon carbide)[0025 of Tolchinsky].

Re claim 4 Yang and Tolchinsky disclose the semiconductor die of claim 3, wherein the heat spreader(152/164) is single crystal silicon carbide (SiC) or polycrystalline SiC (polycrystalline material)[0026].


Re claim 6 Yang and Tolchinsky disclose the semiconductor die of claim 1, wherein the first bonding layer(insulating structure of upper118)[0026] and the second bonding layer(162) comprise the same material (silicon dioxide) [0029 of Tolchinsky].

Re claim 7 Yang and Tolchinsky disclose the semiconductor die of claim 6, wherein the first bonding layer(insulating structure of upper118)[0026] and the second bonding layer(162) comprise silicon and oxygen(silicon dioxide) [0029 of Tolchinsky].

Re claim 8 Yang and Tolchinsky disclose the semiconductor die of claim 6, wherein the first bonding layer(insulating structure of upper118)[0026] and the second bonding layer(162) comprise silicon and nitrogen(silicon nitride) [0029 of Tolchinsky].

Re claim 9 Yang and Tolchinsky disclose the semiconductor die of claim 6, wherein the first bonding layer(insulating structure of upper118)[0026] and the second bonding layer(162) comprise silicon, carbon, and nitrogen(silicon nitride/oxide) [0029 of Tolchinsky].

Re claim 10 Yang and Tolchinsky disclose the semiconductor die of claim 1, further comprising a seam present at an interface between the first bonding layer(insulating structure of upper118)[0026] and the second bonding layer(162) (Fig 1 of Yang).

Re claim 11 Yang discloses in Fig 1  a semiconductor die, comprising: a semiconductor substrate(substrate of transistor 120a)[0021]; an active device layer(lower 116), wherein the active device layer(lower 116) comprises one or more transistors(120a/120b)[0021]; first interconnect layers(lower 118) over a first surface of the active device layer(lower 116); second interconnect layers(lower 114) over a second surface of the active device layer(lower 116); a first bonding layer(insulating structure of upper118)[0026] over the second interconnect layers(lower 114); a second bonding layer(162) secured to the first bonding layer(insulating structure of upper118)[0026]; and  a heat spreader(152/164) over the second bonding layer(162).

Yang does not disclose an active device layer(lower 116) in the semiconductor substrate(substrate of transistor 120a)[0021], wherein a thermal conductivity of the heat spreader(thermal conductivity of metal layer) is greater than a thermal conductivity of the semiconductor substrate(substrate of transistor 120a)[0021].

Tolchinsky discloses an active device layer(device layer)[0024] in the semiconductor substrate(semiconductor substrate)[0024], wherein a thermal conductivity of the heat spreader(thermal conductivity of silicon carbide)[0025 of Tolchinsky] is greater[0025 of Tolchinsky] than a thermal conductivity of the semiconductor substrate(silicon)[0008 of Tolchinsky].


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Tolchinsky to the teachings of Yang in order to have effective heat dissipation has become critical in order to further scale down devices and increase their numbers and operations[0004, Tolchinsky]


Re claim 12 Yang and Tolchinsky disclose the semiconductor die of claim 11, wherein the heat spreader(152/164) comprises one or more of silicon and carbon(silicon carbide)[0025 of Tolchinsky], boron and arsenic, boron and phosphorous, boron and nitrogen, and beryllium and oxygen.

Re claim 13 Yang and Tolchinsky disclose the semiconductor die of claim 12, wherein the heat spreader(152/164) comprises a single crystalline crystal structure(single crystal/cubic crystal)[0026 of Tochinsky].

Re claim 14 Yang and Tolchinsky disclose the semiconductor die of claim 12, wherein the heat spreader(152/164) comprises a polycrystalline crystal structure[0026 of Tochinsky].

Re claim 15 Yang and Tolchinsky disclose the semiconductor die of claim 11, wherein the first bonding layer(insulating structure of upper118)[0026] and the second bonding layer(162) comprise one or more of silicon and oxygen, silicon and nitrogen, and silicon, carbon, and nitrogen(silicon nitride/oxide) [0029 of Tolchinsky].


Re claim 21 Yang discloses in Fig 1 an electronic system, comprising: a semiconductor die, wherein the semiconductor die comprises: a semiconductor substrate(substrate of transistor 120a)[0021]; an active device layer(lower 116), and a first heat spreader(152/164) attached (by way of 162/118/upper116/114/112) to the semiconductor substrate(substrate of transistor 120a)[0021]; a second heat spreader(154) thermally coupled to the first heat spreader(152/164).

Yang does not disclose an active device layer(lower 116) in the semiconductor substrate(substrate of transistor 120a)[0021];
a package substrate electrically coupled to the semiconductor die; a heat sink thermally coupled to the second heat spreader(154); and a board electrically coupled to the package substrate.


Tolchinsky discloses an active device layer(device layer)[0024] in the semiconductor substrate(semiconductor substrate)[0024]; a package substrate(560) electrically coupled (by way of 570) to the semiconductor die (510); a heat sink (530) thermally coupled to the second heat spreader(550); and a board (board)[0007] electrically coupled to the package substrate.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Tolchinsky to the teachings of Yang in order to have effective heat dissipation has become critical in order to further scale down devices and increase their numbers and operations[0004, Tolchinsky]



Re claim 22 Yang and Tolchinsky disclose the electronic system of claim 21, wherein the first heat spreader(152/164) is attached to the semiconductor substrate(substrate of transistor 120a)[0021] by a bonding layer(insulating structure of upper/lower118)[0026]. 

Re claim 23 Yang and Tolchinsky disclose the electronic system of claim 22, wherein the bonding layer comprises one or more of silicon and oxygen, silicon and nitrogen, and silicon, carbon, and nitrogen(silicon nitride/oxide) [0029 of Tolchinsky].

Re claim 24 Yang and Tolchinsky disclose the electronic system of claim 21, wherein the first heat spreader(152/164) comprises one or more of silicon and carbon (silicon carbide)[0025 of Tolchinsky], boron and arsenic, boron and phosphorous, boron and nitrogen, and beryllium and oxygen.

Re claim 25 Yang and Tolchinsky disclose the electronic system of claim 21, wherein a thermal conductivity of the first heat spreader(thermal conductivity of silicon carbide)[0025 of Tolchinsky]  is greater[0025 of Tolchinsky]  than a thermal conductivity of the semiconductor substrate(silicon)[0008 of Tolchinsky].


Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang(USPGPUB DOCUMENT: 2016/0172285, hereinafter Yang) in view of Koide(USPGPUB DOCUMENT: 2009/0079062, hereinafter Koide).

Re claim 16 Yang discloses in Fig 1 a semiconductor die, comprising:
a semiconductor substrate(substrate of transistor 120a)[0021], wherein the semiconductor substrate(substrate of transistor 120a)[0021] comprises a first thermal conductivity (thermal conductivity of substrate of transistor 120a); and a heat spreader(152/164) attached to the semiconductor substrate(substrate of transistor 120a)[0021], 

Yang does not disclose wherein the heat spreader(152/164) comprises a second thermal conductivity that is less than the first thermal conductivity.

Koide discloses wherein the heat spreader(heat spreader)[0007] comprises a second thermal conductivity that is less than the first thermal conductivity (heat spreader is constructed of a material that is smaller in thermal expansion rate)[0017].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Koide to the teachings of Yang in order to have excellent resistivity against heat generation by a semiconductor device is achieved [0017, Koide]


Re claim 17 Yang and Koide disclose the semiconductor die of claim 16, wherein the heat spreader(152/164) is attached to the semiconductor substrate(substrate of transistor 120a)[0021] by a bonding layer(insulating structure of upper/lower118)[0026].

Re claim 18 Yang and Koide disclose the semiconductor die of claim 17, wherein the bonding layer comprises one or more of silicon and oxygen, silicon and nitrogen, or silicon(silicon-enriched adhesive)[0009], carbon, and nitrogen.


Re claim 19 Yang and Koide disclose the semiconductor die of claim 17, wherein the bonding layer comprises a seam (seam within/along 118) (Fig 1 of Yang).


Re claim 20 Yang and Koide disclose the semiconductor die of claim 16, wherein the heat spreader(152/164) comprises one or more of silicon and carbon (AlSiC)[0021 of Koide], boron and arsenic, boron and phosphorous, boron and nitrogen, and beryllium and oxygen.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang(USPGPUB DOCUMENT: 2016/0172285, hereinafter Yang) and Tolchinsky in view of Cumberland(USPGPUB DOCUMENT: 2014/0182823, hereinafter Cumberland).


Re claim 5 Yang and Tolchinsky disclose the semiconductor die of claim 1, 

Yang and Tolchinsky do not disclose wherein the heat spreader(152/164) comprises one or more of boron and arsenic, boron and phosphorous, boron and nitrogen, and beryllium and oxygen.

Cumberland discloses wherein the heat spreader comprises one or more of boron and arsenic, boron and phosphorous, boron and nitrogen [abstract], and beryllium and oxygen.

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Cumberland to replace the material of Yang’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819